                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

United States of America
Plaintiff                                               Criminal No. 18-558 (PG)

Vs.

Jose Edgardo Rivera [4]
Defendant

      MOTION REQUESTING CONTINUANCE OF CAHNGE OF PLEA HEARING

To the Honorable Marcos E Lopez
U.S. Magistrate Judge:

      Come now defendant, Jose Edgardo Rivera [4], through the undersigned attorney

and very respectfully depose and pray:

          1.     The Change of Plea Hearing for this case is set for Friday, January 24, 2020

          at 9:30AM.

          2.     Undersigned will be out of the jurisdiction January 23-26, 2020 in a

          preplanned/prepaid trip with his family.

          3.     We request the Change of Plea Hearing is continued to January 27-29 or

          the first week of February1.

          WHEREFORE it is respectfully requested that this Honorable Court continues

the Change of Plea Hearing setting in the instant case to any of the above mentioned

dates.

                                       Certificate of Service



1   Undersigned has a hearing out of the jurisdiction on January 30 returning late January 31.
                                            2


I HEREBY CERTIFY that on this same date and by electronic CM/EC filing system, copy
of this Motion has been sent to the U.S. Attorney’s Office and all others registered to
receive notification by electronic mail.

In San Juan, Puerto Rico this 19th day of January 2020.


                                                /s/Miguel Oppenheimer
                                                Miguel Oppenheimer
                                                USDC No. 220012
                                                P.O. Box 10522
                                                San Juan PR, 00922-0522
                                                Tel. 787-375-6033
                                                miguelo@oppenheimerlaw.com




                                            2
